PER CURIAM
(On motion for reconsideration). The motion for reconsideration is denied, without costs.
The court substitutes the following paragraph for the final paragraph of the text of the published opinion:
*40The Commission based the imposition of its penalty on the premise that four of the charges against Henne-kens had been sustained. Based on its overturning of the Commission’s decision regarding charge five, the court of appeals remanded the matter to the circuit court with directions to remand it to the Commission for reconsideration of the penalty. We have sustained the court of appeals’ decision regarding charge five, and, in addition, we have found that the Commission erred in sustaining charge four. Since only charges two and three have survived review by this court, we affirm the court of appeals’ decision to remand, charging the Commission to reconsider Hennekens’ penalty.4 We also affirm the court of appeals’ instructions regarding charge five.